                         Case 5:21-cv-01727-EJD Document 35 Filed 03/25/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13                                   UNITED STATES DISTRICT COURT

               14                              NORTHERN DISTRICT OF CALIFORNIA

               15                                         SAN JOSE DIVISION

               16
                       ZOOM VIDEO COMMUNICATIONS, INC.             CASE NO. 5:21-cv-01727-EJD
               17
                                       Plaintiff,
               18                                                  NOTICE OF AUTHORITY
                             v.
               19                                                  Date: March 25, 2021
                       RINGCENTRAL, INC.                           Time: 9:00 a.m.
               20                                                  Judge: Hon. Edward Davila
                                       Defendant.
               21

               22      RINGCENTRAL, INC.

               23                      Counterclaimant,

               24            v.

               25      ZOOM VIDEO COMMUNICATIONS, INC.

               26
                                       Counterdefendant.
               27
               28

                                                                                            NOTICE OF AUTHORITY
ATTORNEYS AT LAW
                                                                                          CASE NO. 5:21-cv-01727-EJD
                         Case 5:21-cv-01727-EJD Document 35 Filed 03/25/21 Page 2 of 2


                   1         At the end of today’s hearing counsel for Plaintiff/Counterdefendant Zoom Video

                   2   Communications, Inc. (“Zoom”) referenced DataPath, Inc. v. Gen. Dynamics SATCOM Techs.,

                   3   Inc., No. 1:07-CV-2442-CAP, 2007 WL 9697777 (N.D. Ga. Nov. 9, 2007), which is attached.

                   4

                   5

                   6   Dated: March 25, 2021                        LATHAM & WATKINS LLP

                   7

                   8                                                By /s/ Douglas E. Lumish
                   9                                                   Douglas E. Lumish
                                                                       Matthew Rawlinson
               10                                                      Jennifer Barry
                                                                       Arman Zahoory
               11                                                      of Latham & Watkins LLP
               12                                                        Attorneys for
                                                                         Zoom Video Communications, Inc.
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28
                                                                     1
                                                                                                 NOTICE OF AUTHORITY
ATTORNEYS AT LAW
                                                                                               CASE NO. 5:21-cv-01727-EJD
